King, C.J.,
dissenting: I disagree with the holding of the majority that a defendant who fails to file a responsive pleading specifically requesting an award of alimony will be barred from raising this *521issue at the final hearing. I would hold that the defendant’s preservation of her right to contest the divorce pursuant to Superior Court Rule 156, by filing an appearance, encompasses the right to request alimony and present evidence on the issue.
In Weeks v. Weeks, 124 N.H. 252, 469 A.2d 1313 (1983), this court held that, in a divorce proceeding, a party who has failed to file any pleadings, but does file an appearance, has the right to contest the granting of the divorce and the property division. RSA 458:19, which empowers a court “[u]pon a decree of nullity or divorce” to effectuate an equitable property division, also provides the court with the power to award such alimony “as may be deemed just.” See Kennard v. Kennard, 81 N.H. 509, 511, 129 A. 725, 726 (1925) (statute confers upon court power to award alimony).
RSA 458:19 provides in pertinent part that:
“Upon a decree of nullity or divorce, the court may restore to the wife all or any part of her estate, and may assign to her such part of the estate of her husband, or order him to pay such sum of money, as may be deemed just.. ..”
The legislature, by enacting this provision, has made the award of support and maintenance for a divorced husband or wife incidental to the granting of a divorce. The statute, itself, provides the parties to a divorce proceeding with the requisite notice that the issue of alimony will be naturally and normally considered and that alimony will be allowed by the court, if proper, even though not specifically raised by the pleadings. See Hendrickson v. Hendrickson, 583 P.2d 1265, 1267 (Wyo. 1978). The statute contains no requirement that a request for alimony must be made in a party’s pleadings before a court will have the power to make such an award.
I would hold that the defendant, by filing an appearance, preserved her right not only to contest the divorce and the property division, see Weeks v. Weeks supra, but also to present evidence on her need for alimony. Alimony, similar to a property division or child support, is an integral part of any divorce proceeding and should be considered by the court.